        Case 1:19-cr-00818-PGG Document 109 Filed 08/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                               ORDER
             -against-
                                                           19 Cr. 818 (PGG)
 ALEXANDER MELO,

                             Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Defendant Alexander Melo’s sentencing will take place on December 10, 2021 at

12:00 p.m. in Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square, New

York, New York. Any submissions on behalf of Defendant Melo are due by November 19,

2021. The Government’s submission is due by November 26, 2021.

              The Probation Department is directed to prepare a presentence investigation

report for Defendant Melo.

              The trial in this matter scheduled for November 1, 2021 is adjourned sine die.

Dated: New York, New York
       August 5, 2021
                                            SO ORDERED.


                                            _________________________________
                                            Paul G. Gardephe
                                            United States District Judge
